NOTICE OF ALLOWANCE



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “wherein the identifying of the at least one domain comprises receiving, by the server, from the device, a first domain reliability of the received text calculated by the device; calculating, by the server, a second domain reliability of the received text; and identifying the at least one domain related to the subject matter of the received text, based on the first domain reliability and the second domain reliability, and providing the modified text to the device ”
Regarding claim 11, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “provide the modified text to the device, wherein the processor is further configured to execute the one or more instructions to receive, from the device, a first domain reliability of the received text calculated by the device, calculate a second domain reliability of the received text, and identify the at least one domain related to the subject matter of the received text based on the first domain reliability and the second domain reliability.”
The dependent claims further limit the independent claims and are likewise allowed.
The closest prior art of: 
Mamkina et al (US 10032451) teaches:
 “The device 110 and/or the server 120 may include an ASR module 250. The ASR module 250 in the device 110 may be of limited or extended capabilities. The ASR module 250 may include the language models 254 stored in ASR model storage component 252. If limited speech recognition is included, the ASR module 250 may be configured to identify a limited number of words, whereas extended speech recognition may be configured to recognize a much larger range of words.” (col. 36 ll. 12-20)
“The server(s) 120 may thereafter receive (930) content from the respective content sources, and send (932) the content to the speech-controlled device 110. The content received from the content sources may be in the form of text data. The speech-controlled device 110 may then output (934) content corresponding to the text data. For example, the server(S) 120 may perform TTS on the received text data to create output audio data, and the output audio data may be sent to and output from the speech-controlled device 110.” (col. 34, ll. 9-17).
	However, Mamkina generally teaches a server side ASR solution that does not teach the limitations as pointed out above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	/MATTHEW H BAKER/               Primary Examiner, Art Unit 2655